 

Exhibit 10.7

 

Loan No. 716925

 

LETTER OF UNDERTAKING

 

August 19, 2015

 

BR Ashton I Owner, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue – 9th Floor

New York, NY 10019

 

  Re: Loan No.: 716925     New Borrower: BR Ashton I Owner, LLC     Lender: Sun
Life Assurance Company of Canada     Property: The land, improvements and
personal property located at 10320 Grobie Way, Charlotte,       Mecklenburg
County, North Carolina, commonly known as Ashton Reserve at Northlake (Phase I)

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Conditional Approval Letter dated July
21, 2015 (“Conditional Approval”) whereby Lender has agreed to approve the Loan
Assumption (as defined in the Conditional Approval). It is the purpose of this
Letter of Undertaking to set forth certain agreements between the New Borrower
and the Lender with respect to the Loan Assumption.

 

The Lender has received a Phase I Environmental Site Assessment Report dated
March 26, 2015, Project No. BRCKNY009.01 (hereinafter referred to as the “Phase
I Report”) prepared by Blackstone Consulting, LLC (the “Engineer”). The Phase I
Report reveals that, based on limited radon testing, six (6) apartment units
contained radon levels in excess of the USEPA Action Limit of 4.0 pCi/L, and the
Phase I recommends that certain short-term radon retesting be conducted on the
Property. The Lender has also received a Letter Report of Short-Term Radon
Testing dated August 4, 2015 (hereinafter referred to as the “Short-Term Radon
Testing Letter”) prepared by the Engineer. The Short-Term Radon Testing Letter
reveals that based on the short-term radon retesting and previous testing
results, three (3) apartment units contained an average radon gas concentration
in excess of the USEPA Action Limit of 4.0 pCi/L, and the Short-Term Radon
Testing Letter recommends that certain long-term radon testing be conducted on
the Property and, if necessary, mitigation of units containing elevated levels
of radon, a summary of which is described on Exhibit “A” attached hereto
(hereinafter, individually as “Long-Term Radon Testing” and “Radon Mitigation”,
respectively, and collectively referred to as the “Radon Requirements”).

 

Notwithstanding the fact that New Borrower has not completed the Radon
Requirements, Lender has agreed to approve the Loan Assumption upon the
following conditions:

 

1.Short-Term Radon Retesting:

 

a.         The New Borrower shall retain the Engineer to complete the Long-Term
Radon Testing.

 

1

 

 

b.         Upon completion of the Long-Term Radon Testing, New Borrower shall
deliver a letter to Lender certifying that the Long-Term Radon Testing has been
completed and shall obtain a supplemental radon report, including test results,
from the Engineer to the effect that the Long-Term Radon Testing has been
satisfactorily completed in accordance with the recommendations contained in the
Short-Term Radon Testing Letter and advising on whether further action is
required.

 

3.Radon Mitigation:

 

a.         In the event that the result of the Long-Term Radon Testing is that
one or more portions of the Property have radon levels in excess of the USEPA
Action Limit of 4.0 pCi/L, then New Borrower shall retain a contractor or
contractors, acceptable to Lender, to complete the Radon Mitigation as set forth
in the supplemental radon report to be issued by the Engineer following the
Long-Term Radon Testing.

 

b.         Upon completion of the Radon Mitigation, if applicable, the New
Borrower shall deliver a letter to Lender certifying that the Radon Mitigation
has been completed and shall obtain an additional supplemental radon report,
including photographs of the areas on which Radon Mitigation has been made, as
applicable, from the Engineer to the effect that the Radon Mitigation has been
satisfactorily completed in accordance with the recommendations contained in the
original supplemental radon report. In addition, New Borrower shall submit lien
waivers, as applicable, and paid invoices from all parties performing labor or
supplying materials in connection with the Radon Mitigation. Upon receipt of
such additional supplemental radon report, lien waivers and paid invoices,
copies thereof shall be immediately forwarded to the Lender for review and
approval.

 

All Radon Requirements shall be completed by New Borrower by May 19, 2016 (the
“Completion Date”).

 

If New Borrower fails to complete the Radon Requirements by the Completion Date,
such failure shall constitute an Event of Default, as defined in the Loan
Documents, and shall entitle the Lender to exercise all remedies available to it
thereunder.

 

The execution of this Letter of Undertaking and the agreements contained herein
constitute a material inducement to Lender to approve the Loan Assumption. Time
is of the essence.

 

2

 

 

If you are agreeable to the above terms, please so indicate in the space
provided for below.

 

Dated: August 19, 2015

 

    Sincerely,           SUN LIFE ASSURANCE COMPANY OF CANADA       /s/
[Illegible signature]   Per: /s/ Phillippe Dougherty Subscribing Witness   Name:
Phillippe Dougherty     Title: Director of Canadian Asset Management         /s/
[Illegible signature]   Per: /s/ Christine A. Iacoucci Subscribing Witness  
Name: Christine A. Iacoucci, AACI, P.App     Title: Managing Director, Real
Estate

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

3

 

 

AGREED TO AND ACCEPTED

THIS 19th DAY OF AUGUST, 2015:

 

  BR ASHTON I OWNER, LLC,   a Delaware limited liability company         By: BRG
ASHTON NC, LLC, a Delaware limited liability company, its sole member          
By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Its: Authorized Signatory

 



Loan No. 001961 

4

 

 

EXHIBIT “A”

 

RADON REQUIREMENTS

 

1.Long-Term Radon Retesting: Long-term radon retesting in apartment units 6-102;
8-102; and 9-104.

 

2.Radon Mitigation: Mitigation as and if required by the supplemental radon
report to be issued by the Engineer following the Long-Term Radon Testing.

 



Loan No. 001961 

5

 